Appellant was convicted of robbery with firearms, and by the jury assessed a penalty of five years in the penitentiary.
There are no bills of exceptions in the record.
The State relied mainly upon circumstantial evidence to establish the identity of the person committing the robbery, and in our opinion the identification was sufficient to show that appellant was the person who took a pistol and by means thereof took from the complaining witness certain moneys.
The trial court gave the only charge requested by appellant, and there were no objections filed to the court's charge.
While appellant presented evidence of an alibi, such was evidently not believed by the jury, which was within their province.
The judgment is affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.